DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farris (US 2015/0043724).
 	Regarding claim 1, Farris teaches a caller verification system (such as verification system as shown in figures 6, 8A, 9A), comprising: 
a signaling resource (i.e., network device 260) that forms a communications channel for a call placed between a call source and a call destination (i.e., the network device 260 may assist in establishing a connection between a sending device 210 and a receiving device 220; para. [0022] and [0065]), the signaling resource to generate a call setup record having parameters relevant to the formed communications channel (i.e., the network device 260 may generate and store information, i.e.,  a connection request comprising initial ID information that identify the sending device 210, the receiving device 220, time of a day, date, etc., para. [0022] and [0034]-[0036]); and 
a call verification device to provide call parameters to the signaling resource, and to receive from the signaling resource, an indication of a match between the provided call parameters and the parameters of the call setup record (i.e., verification devices 240 of verification system 240, as shown in figure 2 or verification system 230, as shown in figures 8A and 9A in communication with the network device 260 and providing an indication of a match between the sending device 210, the receiving device 220 based on the stored initial ID information and final ID information, para. [0058]-[0059] and [0064]-[0065]).
Regarding claim 2, Farris further teaches the final ID information comprising information associated with the sending and receiving devices 210 and 220, time of day, date, etc. as discussed above. Farris further teaches the final ID information further included information associated with a service provider (i.e., a carrier) associated with the sending device 210 and/or receiving device 220 (para. [0057]). When the receiving device 220 receives the final ID information and sends a request along with the final ID information to the verification system, the request included information related to the service provider or carrier that formed the communication channel, the process of call verification is performed in the manner as discussed in claim 1 above.
Regarding claim 4, Farris further teaches a telephone number of the call source is 800-555-0111 and the telephone number is sent to and received by the verification system 230 in paragraphs [0059], [0070] and [0071].
Regarding claims 7 and 8, Farris further teaches the limitations of the claims, such as the signaling resource (or network device 260) operating in accordance with a session initiation protocol (SIP), a signaling system 7 (SS7), etc. in paragraph [0022].
Regarding claim 9, Farris further teaches the verification system 230 comprising the verification device 240 which may communicate with one or more devices associated with network 270 (e.g., network device 260, etc.)(para. []0020). Farris further teaches the verification system 230 which may transmit the initial ID information to 
Regarding claim 10, Farris teaches a method of authenticating a call source (i.e., the method as shown in figure 7), comprising: 
obtaining, via an application programming interface triggered at a call destination, communication parameters relevant to the call source (i.e., receiving device 220 receives a connection request and the receiving device 220 obtains final ID information (communication parameters) included in the connection request; para. [0055]-[0056]); 
transmitting a query to a communication services carrier, the query including the obtained communication parameters (i.e., the receiving device sends a verification request (a query) to a network device 260 and/or other device associated with network 270 wherein the verification request included the final ID information and other parameters, such as information related to a service provider, time of the day, etc.; para. [0055] and [0057]); 
obtaining, from the communication services carrier and responsive to the transmitted query (i.e., receiving the verification request from either or both verification system 230 and/or network device 260 and/or another device associate with network 270 wherein the verification request ), an indication of a match between a call setup record generated by the communication services carrier and the communication parameters relevant to the call source (i.e., obtaining a match between information included in the initial ID information and final ID information; para. [0063]); and 
generating an authentication signal, with respect to the call source, responsive to detecting agreement between the communication parameters relevant to the call source and the call setup record generated by the communication services carrier (i.e., 
Regarding claim 11, Farris further teaches the limitations of the claim in paragraph [0071].
Regarding claim 12, Farris further teaches the features of storing the initial ID information in a database (para. [0074]), comparing the final ID information by accessing the initial ID information stored in the database and providing information (i.e., generating authentication signal) indicating that the initial sending device identifier matches the final sending device identifier, etc. (para. [0076]-[0077]).
Regarding claims 13 and 14, Farris further teaches the network device 260 including one or more devices capable of generating and storing information (e.g., ID information, etc.) as records. Farris further teaches the network device 260 establishing a connection (e.g., SS7, SIP, etc.) (para.  [0022]). Thus, the call setup record generated by the communication services carrier corresponding to the SS7 or SIP record.
Regarding claim 15, Farris further teaches the limitations of the claim in the paragraph [0074]-[0077].
Regarding claim 16, Farris teaches an article comprising:
a non-transitory storage medium having instructions stored thereon and executable by a special-purpose computing platform (i.e., device 300 comprising processor 320, memory or a computer readable medium 300, etc., as shown in figure 3, executing software instructions included the  computer-readable medium; para. [0026] and [0029]) to:
(i.e., receiving device 220 receives a connection request and the receiving device 220 obtains final ID information (communication parameters) included in the connection request; para. [0055]-[0056]); 
transmitting a query to a communication services carrier, the query including the obtained communication parameters (i.e., the receiving device sends a verification request (a query) to a network device 260 and/or other device associated with network 270 wherein the verification request included the final ID information and other parameters, such as information related to a service provider, time of the day, etc.; para. [0055] and [0057]); 
obtaining, from the communication services carrier and responsive to the transmitted query (i.e., receiving the verification request from either or both verification system 230 and/or network device 260 and/or another device associate with network 270 wherein the verification request ), an indication of a match between a call setup record generated by the communication services carrier and the communication parameters relevant to the call source (i.e., obtaining a match between information included in the initial ID information and final ID information; para. [0063]); and 
generating an authentication signal, with respect to the call source, responsive to detecting agreement between the communication parameters relevant to the call source and the call setup record generated by the communication services carrier (i.e., 
Regarding claim 17, Farris further teaches the features of storing the initial ID information in a database (para. [0074]), comparing the final ID information by accessing the initial ID information stored in the database and providing information (i.e., generating authentication signal) indicating that the initial sending device identifier matches the final sending device identifier, etc. (para. [0076]-[0077]).
Regarding claims 18 and 19, Farris further teaches the network device 260 including one or more devices capable of generating and storing information (e.g., ID information, etc.) as records. Farris further teaches the network device 260 establishing a connection (e.g., SS7, SIP, etc.) (para.  [0022]). Thus, the call setup record generated by the communication services carrier corresponding to the SS7 or SIP record.
Regarding claim 20, Farris further teaches the limitations of the claim in the paragraph [0074]-[0077].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Farris (US 2015/0043724) in view of Penar et al. (US 10,771,624)
Regarding claim 3, Farris further teaches the feature of determining a mismatch between the initial sending device identifier and final sending device identifier of the call connection, by the verification system 230 and provided the result to the receiving device 220 (para. [0072]). Farris failed to teach the feature of determining the call  to be fraudulent based on the mismatched. However, Penar et al. (“Penar”) teaches an initiator’s service provider 108 and receiver’s service provider 202, as shown in figure 2. Penar further teaches, in figure 6, a machine 600 comprising, among other elements, a hardware processor 602 for executing functions and/or instructions. The machine 600 can be computers of the service providers 108 and 202 (col.9, lines 7-12 and col.10, lines 26-35). Penar further teaches that caller and/or initiator’s service provider can upload authentication and context information related to a call initiated by the caller to a data store (col.7, lines 4-41). When the call is routed to the receiver’s service provider, the receiver’s service provider (i.e., performed as a caller verification system with the processor 602) can index into the data store using a telephone number of the initiator or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of determining, by  processor, the call to be fraudulent based on the mismatched, as taught by Penar, into view of Farris in order to verify the authenticity of the communication and to provide further protection against identity spoofing. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Farris (US 2015/0043724) in view of Bouse (US 2020/0167453).
 	Regarding claim 5, Farris teaches the feature of querying information of the call source associated with the caller from the receiving device 220. Farris failed to clearly teach the feature of transmitting a query to a database to determine a trustworthiness score corresponding to a caller corresponding to the call source. However, Bouse teaches a system and method for determining a trustworthiness of a requested transaction, the method including receiving, from a participant entity (i.e., a merchandise entity), a request (or query) to determine a trustworthiness of a transaction request, the transaction request being submitted by a user (i.e., a customer or caller) to access data managed by the participant entity and determining the trustworthiness or level of the trustworthiness of the transaction request based on submitted information associated with the user (para. [0004] and [0011]).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Farris (US 2015/0043724) in view of Bouse (US 2020/0167453) as applied to claims 1 and 5 above, and further in view of Ehrlich et al. (US 2016/0173687).
 	Regarding claim 6, Farris and Bouse, teaches all subject matters as claimed above, except for the feature of the database comprises one or more records of events that relate to a communications device corresponding to the call source. Ehrlich et al. (“Ehrlich”) teaches a system comprising an index of suspicion aggregation server 100, an index of call presentation server 200, a caller forensic database 114 and an emergency call-taker terminal 500, as shown in figure 2. Ehrlich further teaches a method of routing an incoming call to the emergency call-taker terminal 500 together with real-time with an aggregated index of suspicion that the call is a prank call (or conversely that the call is likely legitimate)(para. [0048]). Erich further teaches that the emergency call-taker (i.e., called terminal or called party) may query and request caller forensic data from caller forensic database 114. The caller forensic data may include, inter alia, records of events, such as recent activity of the calling device, pass history of the calling device, etc. (para. [0049]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: September 2021